174 S.W.3d 9 (2005)
Rick BELDON, Respondent,
v.
NORFOLK SOUTHERN RAILWAY COMPANY, Appellant.
No. ED 85147.
Missouri Court of Appeals, Eastern District, Division Two.
September 13, 2005.
James W. Erwin, David A. Dick, Thompson Coburn LLP, St. Louis, MO, for appellant.
Roger C. Denton, Jerome J. Schlichter, Schlichter, Bogard & Denton, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Norfolk Southern Railway Company ("Employer"), appeals from a judgment of the Circuit Court of the City of St. Louis, awarding Respondent, Rick Beldon ("Claimant"), $1,100,000 in damages for personal injury. Employer claims that the trial court erred in refusing to grant its motion to dismiss for forum non conveniens. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.